Citation Nr: 0102377	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of hepatitis, 
including cirrhosis of the liver.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1963 until 
September 1965. 

This matter comes before The Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 decision of the Cleveland 
Ohio Department of Veterans Affairs Regional Office (RO) 
denying service connection for cirrhosis of the liver.    


FINDINGS OF FACT

1.  Hepatitis was not manifested during service and is not 
shown to be causally or etiologically related to service.

2.  Cirrhosis of the liver was not manifested during service 
or within one year of separation, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Residuals of hepatitis, including cirrhosis of the liver, 
were not incurred in or aggravated during service, nor may 
cirrhosis of the liver be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304; 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist laid out by "The Veteran's Claims 
Assistance Act of 2000," Pub. L. No. 106-475, §3(a), 114 
Stat. 2096 (2000)(to be codified as amended at 38 U.S.C.A. 
§§5103-5103A).  In this regard, all known medical records 
were obtained and are part of the case file.  In addition, a 
VA examination was conducted.  


Evidence

The veteran's entry and discharge medical records show no 
relevant medical clinical findings.  His service medical 
records show the following additional pertinent facts.  In 
February 1964 the veteran was hospitalized at Fort Carson, 
Colorado for pneumonia.  A month later he was hospitalized 
(also at Fort Carson) for a chief complaint noted as 
"possible hepatitis" and ultimately diagnosed as infectious 
mononucleosis.  No other service medical records mention 
hepatitis.  

Private medical records reflect that the veteran went to the 
emergency room in September 1998 complaining of increasingly 
severe abdominal bloating.  At that time he was admitted and 
eventually diagnosed with autoimmune hepatitis and cirrhosis 
of the liver.  

In August 1999 the veteran underwent a VA examination.  After 
reviewing the records in the claims file and evaluating the 
veteran, the physician concluded that the veteran's illness 
was spontaneous autoimmune hepatitis without any evidence of 
previous viral hepatitis.  The examining physician also 
stated that the laboratory results of a liver biopsy showed 
no exposure or activity for hepatitis A, B or C and that 
autoimmune hepatitis has not been directly linked in the 
literature to any specific causative etiology, specifically 
not any type of viral etiology.  


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§3.303(a) (2000).  In addition, certain chronic diseases, 
such as cirrhosis of the liver, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  


Analysis

In this case, the Board can find no medical evidence 
documenting the veteran having incurred hepatitis or 
cirrhosis of the liver during service, or cirrhosis of the 
liver within the one-year presumptive period.  The veteran 
contends that while stationed in Korea in 1964 he contracted 
hepatitis, which remained dormant until 1998.  However, the 
only mention of hepatitis in his service medical records is 
to "possible hepatitis" as the "chief complaint" for which 
he sought treatment in March 1964.  Ultimately, this illness 
was diagnosed as infectious mononucleosis.  On this question 
the Board finds especially persuasive the lack of a diagnosis 
of hepatitis during service and the post service medical 
evidence of the laboratory analysis showing no exposure to 
hepatitis A, B or C.  In light of this, the Board finds that 
the veteran did not incur hepatitis while in the service.  

Similarly, the Board finds that the absence of evidence of 
cirrhosis of the liver during service or with in one year of 
separation from service dispositive of the question as to 
whether that disorder is related to service.  In addition, 
the Board observes that there is no medical evidence that 
suggests that the veteran's cirrhosis of the liver is in any 
way related to service.  Accordingly, the Board concludes 
that service connection for residuals of hepatitis, including 
cirrhosis of the liver, is not warranted.





ORDER

Service connection for residuals of hepatitis, including 
cirrhosis of the liver, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

